United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2041
                                     ___________

United States of America,              *
                                       *
                  Appellee,            *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Nebraska.
Napoleon Garcia Villa, also known      *
as Adalberto Rodriquez, also known     *      [UNPUBLISHED]
as NAPO,                               *
                                       *
                  Appellant.           *
                                  ___________

                              Submitted: May 16, 2001

                                   Filed: May 24, 2001
                                    ___________

Before LOKEN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       After finding methamphetamine hidden in a car during a traffic stop, police
searched the individuals carrying the drugs and found a piece of paper with the numbers
for a cellular telephone and pager. The couriers agreed to a police-controlled delivery.
Using the cell phone and pager numbers, they contacted Napoleon Garcia Villa, who
sent a runner to retrieve the drugs. After Villa's arrest, officers went to Villa's motel
room, where they seized cash and the cell phone and pager that Villa had answered to
arrange the drug delivery. A jury convicted Villa of conspiracy to distribute
methamphetamine and the district court* sentenced him to imprisonment for 324
months. On appeal, Villa asserts the evidence was insufficient to convict him. Having
carefully reviewed the record, we conclude the evidence was more than enough to
establish the existence of a conspiracy, Villa's knowledge of the conspiracy, and his
intentional joinder in the conspiracy. See United States v. Shoffner, 71 F.3d 1429,
1433 (8th Cir. 1995). Villa also asserts certain amounts of methamphetamine should
not have been attributed to him. One of the couriers testified he had delivered drugs
to Villa before, and Villa contends the district court could not properly rely on this
testimony because it was unsubstantiated. Contrary to Villa's contention, evidence
independent of the testimony, including a taped conversation between the courier and
Villa, showed the couriers had delivered drugs to Villa on an earlier trip. The district
court thus committed no error in deciding the total weight of methamphetamine
attributable to Villa. We affirm Villa's conviction and sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable William G. Cambridge, United States District Judge for the
District of Nebraska.

                                          -2-